Bates, Judge,
delivered the opinion of the court.
This was a suit commenced in a justice’s court. There was judgment by default against the defendant, who took an appeal to the Law Commissioner’s Court. The justice’s transcript was filed in that court on October 7,1861, and the plaintiff (appellee) entered his appearance the same day. At the Decomber term the cause was continued; and at the February term, 1862, the defendant moved the court to require the justice to amend the transcript, which motion the court overruled and dismissed the cause, and gave judgment against the defendant for costs. We suppose that it was the intention of the court to dismiss the appeal, but the record is, that the cause was dismissed; and that being so, it was obviously erroneous-to give judgment against the defendant for costs.
The judgment will be reversed and the cause remanded to the lower court, where such orders can be made as shall be found proper.
Judges Bay and Dryden concur.